Eder, J.
On settlement of decision and judgment. The action herein was brought pursuant to section 369-a et seq. of the General Business Law (Feld-Crawford Fair Trade Act), which relates to intrastate commerce. Schwegmann Bros. v. Calvert Distillers Corp. (341 U. S. 384) is clearly distinguishable. It is clear therefrom that it is without application or governing effect here. That case involved the Miller-Tydings Enabling Act (U. S. Code, tit. 15, § 1), and relates to interstate commerce. This action at bar involves intrastate transactions. The Schwegmann case ruling is applicable to and affects only interstate transactions in an action by a producer against a local retailer. In the instant case both parties were local retailers and the transactions were entirely local. Moreover, there is no evidence in the record that interstate commerce was involved; neither “ implication ” nor “ inference ” may be invoked in that regard. The court sees no ground for reconsideration of its decision because of the ruling in the Schwegmann case.
Decision and judgment signed.